ORDER
PER CURIAM!:
Relator in this original proceeding seeks a supervisory writ to be directed to the respondent court and judge to annul, vacate and reverse certain orders and decisions complained of in cause No. 8350 entitled The State of Montana v. Cy Tritz, Defendant, pending in respondent court.
We accept supervisory petitions when such relief is sought without unnecessary delay since the foundation for such applications is speedy relief and absence of any other adequate remedy.
Here the motions were denied by respondent court on *538February 23, 1972, more.than 14 months ago. The cause was set for trial on March 22, 1973, more than 40 days ago. The trial is to commence May 7, 1973, nest Monday, and counsel appears to present the application today, May 2, 1973. Such delays cannot be countenanced.
The relief sought is denied and this proceeding is dismissed.